Case 1:21-cv-00142-JAW Document 12 Filed 06/15/21 Page 1 of 5      PageID #: 161




                         United States District Court
                              District Of Maine


Mr. Mark Ardito,                      )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )     Docket No. 1:21-cv-00142-JAW
                                      )
Solvay S.A. and                       )
                                      )
Solvay Specialty Polymers USA,        )
LLC                                   )
                                      )
      Defendants.                     )


         Motions of Plaintiff’s Counsel for (1) Leave to Withdraw; and
     (2) to Extend all Deadlines for the Plaintiff to Obtain a New Lawyer

      Under Local Rule 83.2(b), Plaintiff’s current counsel, David G. Webbert,

requests leave of Court to withdraw his appearance in this action; and under

Fed. R. Civ. P. 6(b), he requests that the Court extend all deadlines for the

Plaintiff by 60 days, including the current deadline of June 29, 2021, to

respond to Defendants’ Motions to Dismiss (ECF Nos. No. 9 and 11) to

August 30, 2021. 1

      The reasons for this motion are as follows:




1Because a 60-day extension would expire on Saturday August 28, that deadline
would automatically be extended to Monday August 30 under Fed. R. Civ. P.
6(a)(1)(C).
Case 1:21-cv-00142-JAW Document 12 Filed 06/15/21 Page 2 of 5          PageID #: 162




      1.     On February 17, 2021, Plaintiff’s current counsel, David G.

Webbert, filed a Notice of Limited Appearance under Me. R. Civ. P. 11(b) in

Maine state court, Kennebec County Superior Court, along with a Complaint

for Plaintiff.

      2.     Maine’s Supreme Judicial Court has exercised its rulemaking

authority to encourage lawyers to offer limited appearances on behalf

otherwise unrepresented litigants in state court “to enlarge access to justice

in Maine.” Me. R. Civ. P. 11(b) (Advisory Committee’s Notes July 1, 2001).

      3.         As authorized by Me. R. Civ. P. 11(b), Plaintiff’s counsel’s scope

of representation in state court was limited solely for the purpose of filing

Plaintiff’s complaint in state court and serving his complaint on Defendants.

      4.     Plaintiff’s complaint was served on May 11, 2021. (Defendant

Solvay S.A. has contested the sufficiency of the service made on it.)

      5.     Defendant Solvay Specialty Polymers USA, LLC, filed a Notice of

Removal to the United States District Court for the District of Maine on June

1, 2021 (ECF No. 1).

      6.     This Court’s Local Rule 83.2(b) expressly authorizes this motion

to withdraw in these circumstances:

      In any case removed from state court where a lawyer has entered
      a limited appearance, the appearance shall be treated as a
      general appearance, but counsel shall have 14 days in which to
      move to withdraw altogether on the basis that his/her/its scope of
      representation was limited.

                                           2
Case 1:21-cv-00142-JAW Document 12 Filed 06/15/21 Page 3 of 5      PageID #: 163




      7.    And it would undermine an important Maine state policy “to

enlarge access to justice in Maine” if counsel who filed limited appearances in

state court were compelled by this Court to remain in the case “outside the

scope of the limited representation” expressly encouraged by Maine state law.

Indeed, here the Plaintiff was facing a 90-day statute of limitations when

Plaintiff’s counsel agreed to enter a limited appearance that was precisely

limited to filing and serving the complaint.

      8.    Each Defendant filed a Motion to Dismiss on June 8, 2021 (ECF

No. 9 and 11).

      9.    The current deadline for Plaintiff to respond to Defendants’

Motions to Dismiss is June 29, 2021.

      10.   Plaintiff needs time to seek new counsel and for new counsel to

become familiar with this factually and legally complex case to adequately

represent Plaintiff going forward.

      11.   Today Plaintiff’s current counsel will send a copy of this filing by

email and US mail to Plaintiff.

      Because good cause has been shown, the Court should grant these two

requests and (1) grant Attorney Webbert leave of Court to withdraw his

appearance in this action; and (2) extend all deadlines for Plaintiff by 60

days—including extending the deadline to respond to the pending motions to


                                       3
Case 1:21-cv-00142-JAW Document 12 Filed 06/15/21 Page 4 of 5    PageID #: 164




dismiss (ECF Nos. 9 and 11) until August 30, 2021—for Plaintiff to obtain a

new lawyer and for that lawyer to enter an appearance or for Plaintiff to

advise the Court that he will be representing himself


Date: June 15, 2021                 Respectfully submitted,


                                    /s/ David G. Webbert
                                    David G. Webbert
                                    Johnson, Webbert & Garvan, LLP
                                    160 Capitol Street, P.O. Box 79
                                    Augusta, Maine 04332-0079
                                    Tel: 207-623-5110
                                    E-Mail: dwebbert@work.law




                                      4
Case 1:21-cv-00142-JAW Document 12 Filed 06/15/21 Page 5 of 5       PageID #: 165




                              Certificate of Service


       I hereby certify that on June 15, 2021, I electronically filed this motion
with the Clerk of Court using the CM/ECF system which will send
notification of such filing(s) to all counsel on record. I further certify that I
have sent a copy by email and US mail to the Plaintiff.




Date: June 15, 2021                  /s/ David G. Webbert
                                     Johnson, Webbert & Garvan, LLP
                                     160 Capitol Street, P.O. Box 79
                                     Augusta, Maine 04332-0079
                                     Tel: 207-623-5110
                                     dwebbert@work.law




                                        5
